Ingraham; J. (dissenting):
I think this judgment should be affirmed, as I think it appears' that, neither the plaintiff nor the defendant was ready or Willing to complete the performance of the contract. .When the contract was to be completed, the tenant attended Witfi. the defendant ready, and willing to surrender his lease upon payment of the amount to Which he was entitled on the surrender. The defendant then *247offered to pay or deposit with the plaintiff. In relation to the violations of the Tenement House Act* it appeared that the plaintiff offered to deposit a sum of money which was assumed would make the changes required by the tenement house commissioner. The property was in the possession of a tenant who was bound to make these -changes under his lease. He had failed to do so, and when the vendor offered to deposit the money sufficient to make the changes, I think the defendant at least showed'his good faith and justified the court in finding that he was then in good faith ready and willing to complete the contract. Ho objection was made to the amount, and the notice of the tenement house commissioner merely required certain changes to be made to make the property conform to the requirements of the law. On the subsequent day to which the closing of the matter had been adjourned the tenant did not appear, but the defendant renewed the offer to allow to the plaintiff the amount required to be paid to the tenant under the lease for the surrender of it, and also an amount sufficient to reimburse the plaintiff for any changes that he would have to make in consequence of the violation of the Tenement- House Act. This was again refused by the plaintiff who then brought this action. Under these circumstances I think the court was justified in finding that the defendant offered in good faith to do all that he could to comply with the contract, and that the plaintiff was limited to a recovery of the amount that he had actually expended in carrying out the contract.
Patterson, P. J"., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.

 See Laws, of 1901, chap. 834, as amd,-—[Rep.